DETAILED ACTION
This action is in response to the RCE filed 10/08/2021 in which claim 2 has been amended, and claims 2-10 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered. 
Response to Amendment
The previous 35 U.S.C. 103 rejections of claims 2-10 are withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered and they are persuasive with regard to the previous combination of references but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current Office Action. See the updated rejection below which now cites Karnik in view of Lin and Karnik in view of Lin and Liang.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,901,879 (hereinafter “Karnik”) in view of US 2015/0104372 A1 (hereinafter “Lin”).
Regarding claim 2 Karnik discloses a method of producing a filter having a graphene layer as a filtering material, comprising: 
forming an active layer (step 2) of atomically thin material which may be graphene;
transferring/attaching the active layer/graphene to a porous substrate before forming pores (i.e. a second water passage hole) in the graphene layer (step 8; where the support may be various membranes C13/L22-34 and is thus “a support layer having a first water passage hole perforated in advance” as claimed); 

wherein “during transfer the graphene is located on a copper foil and is in contact with the support membrane while the copper is chemically etched away” (C15/L56-58), and thus the graphene is seen to be formed on an initial substrate (copper foil, C17/56-59), and then the initial substrate is removed from the graphene layer after attaching the support layer to the graphene layer and before forming a second water passage hole in the graphene layer as claimed.
Karnik does not limit the means by which the pores in the graphene may be formed (C16/L35-63) but does not specifically disclose (1) forming the second water passage hole in the graphene layer by heating and holding the graphene layer in air containing oxygen at a temperature of 160 to 250°C for 20 hours or more.
However Lin discloses a “single-step solvent-free, catalyst-free preparation of holey carbon allotropes” (Title), where the carbon allotropes include graphene, and wherein the pores/holes are formed in the graphene/allotrope by heating and holding the graphene layer in air (which inherently contains oxygen, but also heating in oxygen is specifically disclosed [0032]) at a temperature of 100-800 °C for a working time of “about less than about 1 minute to about 1440 minutes (i.e., about 24 hours)” and specifically including a working time of “about 24 hours”; Fig. 1, [0024]-[0025] and [0032].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Karnik by forming the pores in the graphene active layer by heating and holding the graphene layer in air at a temperature of 100-800 °C for a working time of “about less than about 1 minute to about 1440 minutes (i.e., about 24 hours)” including Lin because (1) this involves the simple substitution of known methods of forming pores in graphene to obtain the predictable results of porous graphene and (2) the method is effective in forming the pores “without the use of solvents, catalysts, flammable gas, additional chemical agents, or electrolysis to produce the pores” (Lin Abstract).
Since the ranges of temperature and working time disclosed overlaps the ranges claimed, the ranges recited in the claim are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Lin’s ranges that correspond to the claimed ranges.  See MPEP 2144.05(I).
Note: the preamble recites “a filter molded article”, however it is noted that when reading the preamble in the context of the entire claim, the recitation of the filter being further a “molded article” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.   For the sake of compact prosecution, the Examiner explains that the term "molded" is interpreted to mean that the filter article is formed via a molding process, where the process as described in claim 2 is seen to broadly disclose a molding process which forms the filter article from the various claimed layers.
Regarding claim 4 Karnik in view of Lin discloses the method according to claim 2, wherein forming the second water passage hole in the graphene layer includes forming the second water passage hole in the graphene layer by heating and holding the graphene layer in air 
Since the ranges of temperature and working time disclosed overlaps the ranges claimed, the ranges recited in the claim are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Lin’s ranges that correspond to the claimed ranges.  See MPEP 2144.05(I).
Regarding claim 9 Karnik in view of Lin discloses the method according to claim 2, wherein forming the second water passage hole in the graphene layer includes forming the second water passage hole in the graphene layer by heating and holding the graphene layer in air containing oxygen at a temperature of 100-800 °C for a working time of “about less than about 1 minute to about 1440 minutes (i.e., about 24 hours)” and specifically including a working time of “about 24 hours”; Fig. 1, [0024]-[0025] and [0032].
Since the range of temperature disclosed overlaps the ranges claimed, the range recited in the claim are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Lin’s range that correspond to the claimed range.  See MPEP 2144.05(I).
With regard to the time claimed of 50 hours or more, Lin only discloses a working time up to 24 hours to achieve pores in the range of 1-100 nm [0024], but does not teach away from using a longer time, and further discloses "[t]he temperature and time of the oxidation processes may strongly affect the morphology and sizes of the pores formed in the various embodiments” [0026]. It is therefore the Examiner’s position that the tie of the heating/oxidation is a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate working time, including those within the scope of the present claims, so as to produce desired pore sizes, including those outside the range desired by Lin.
Regarding claim 10 Karnik in view of Lin discloses the method according to claim 2, wherein the initial substrate is a copper foil (C15/L55-58, C17/56-59).  

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Karnik in view of Lin further in view of WO 2011/139233A1 (hereinafter “Liang”).
Regarding claim 3 Karnik in view of Lin discloses the method according to claim 2, where the substrate material is not limited (Karnik C13/L22-34), but does not specifically disclose wherein the support is a photoresist, and the method includes exposing the photoresist to light and stabilizing the photo resist. 
However Liang discloses it is known to use photo resist SU-8 as a membrane support (Abstract, [0008], [0038]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Karnik in view of Lin by using for the perforated support layer SU-8 photoresist material as disclosed by Liang because this involves the simple substation of known perforated film membrane support materials to obtain the predictable result of forming a functional supported perforated membrane.
Regarding claim 5 Karnik in view of Lin and Liang discloses the method according to claim 3, where in Karnik the pores are formed after the full formation and attachment of the support membrane (see claim 1 rejection above) and in Liang the photoresist support layer is cast and patterned onto the already formed first membrane layer ([0044]-[0045]) and thus in the combined invention of Karnik in view of Lin and Liang it would have been obvious to perform the exposing of the photoresist to light and stabilizing the photoresist onto the already formed graphene active layer, and before forming the pores in the graphene, i.e. after attaching the photoresist as the support to the graphene layer and before forming the second water passage hole in the graphene layer. 
Regarding claim 6 Karnik in view of Lin and Liang discloses the method according to claim 3, wherein the photoresist is spin cast as a film, Liang [0044][0045], and is thus considered a film resist. 

Claim 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Karnik in view of Lin and Liang as further evidenced by US 2012/0107925 A1 (hereinafter “Li”).
Regarding claim 7-8 Karnik in view of Lin and Liang discloses the method according to claim 3, wherein the photoresist is SU-8, which as evidenced by Li is an epoxy-based (i.e. epoxy resin), negative photoresist [0078]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                       

/Magali P Slawski/            Supervisory Patent Examiner, Art Unit 1773